Dear Mr. Markins:
Your request for an Attorney General's Opinion has been assigned to me for research and reply.
You indicated that the Iberville Parks  Recreation District (the "District") is governed by a board of commissioners and is authorized by La.R.S. 33:4569.3(11) to annually levy an advalorem tax. You ask which entity, between the District and the Iberville Parish Council ("Council"), is authorized by La.Const. art. VII, § 23(C) to increase the District's millage rate.
Under La.Const. art. VII, § 23(C), a taxing authority may increase its millage rate in excess of the rates established as provided by La.Const. art. VII, § 23(B) above but not in excess of the prior year's maximum authorized millage rate by two-thirds vote of its total membership without further voter approval but only after a public hearing held in accordance with the open meetings law. [Emphasis added]
La.R.S. 33:4569.3(11) provides the District with the following power:
  To levy and collect annually an ad valorem tax not to exceed six mills on all property in the parish subject to such tax in accordance with Article VI, Section 32 of the Constitution of Louisiana, subject to the approval of the parish governing authority and approval by a majority of the electors of the district voting at an election called by the parish governing authority and held for that purpose. The tax shall be collected in the same manner as other ad valorem taxes. The avails of any such tax shall be used solely for *Page 2 
acquisition, construction, improvement, maintenance, and operation of park and recreational facilities or improvements.
Thus, it is the opinion of this office that the District and not the Council, with regard to taxes levied by it, is considered the taxing authority within the meaning of La.Const. art. VII, § 23(C). As such, its board of commissioners is authorized by La.Const. art. VII, § 23(C) to increase the District's millage rate.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
 JAMES D. "BUDDY" CALDWELL Attorney General
  By:__________________________  BENJAMIN A. HUXEN II Assistant Attorney General
  J DC/BAH II